DETAILED ACTION

Claim Rejection – 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and non-enabling for the following reasons:
It is unclear precisely how many embodiments are being claimed and what the claim is.  In Fig. 1.1 applicant has shown an exploded view of a single dog tag with a black textured tag as the top layer and a black solid bottom layer.  In Fig. 1.2 applicant has shown two dog tags, one with a smooth black appearance and the other hanging from it with a black star-like imprint.  In Fig. 1.3 applicant has shown two dog tags, one with a textured silver appearance and the other hanging from it with a silver star-like imprint.  The specification refers to a single pendant (dog tag) and yet the reproductions show three separate designs.  Clarification as to the claim is necessary.  Upon clarification determination as to whether the claim meets the requirements of enablement under 35 USC 112 (a) and (b).    
The reproductions are overly dark and difficult to understand.  The screws are solid black and the inserts also appear to be nearly solid black in the first two figures.  The exact details of the design cannot be understood in all figures.  
A response is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must 
When preparing new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.


Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).
The claimed design is patentable over the references cited. However, a final determination of patentability will be made upon resolution of the above rejection.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners.  Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: https://www.uspto.gov/web/forms/sb0080.pdf
Obtaining Case Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Contacting the Examiner
melanie.pellegrini@uspto.gov. If attempts to reach the Examiner by telephone are unsuccessful, George Bugg, the Examiner’s supervisor can be reached at 571-272-2998.  The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO.  Replies to office actions may not be sent via email.  For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail.  I understand that a copy of these communications will be made of record in the application file."  (See MPEP 502.03 II (Article 5) for more details.
How to Respond to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair.
Inventor Assistance Center
	The Inventors Assistance Center (IAC) provides patent information and services to the public.  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Applicants should contact the IAC concerning payment of FEES, schedule of PRINTING of Patents, RECEIPTS, and any other administrative issues.  IAC is available M-F 8:30am-5:00pm EST at 1-800-786-9199 or 703-308-4357 or for TTY 703-305-7785 for customer assistance.  



/MELANIE PELLEGRINI/Primary Examiner, Art Unit 2911